Citation Nr: 1124546	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  07-39 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for polyneuropathy of the right upper extremity, to include as secondary to service-connected disability, ionizing radiation exposure, and herbicide exposure.

2.  Entitlement to service connection for polyneuropathy of the left upper extremity, to include as secondary to service-connected spinal disability, ionizing radiation exposure, and herbicide exposure.

3.  Entitlement to service connection for polyneuropathy of the right lower extremity, to include as secondary to service-connected lumbar spine disability, ionizing radiation exposure, and herbicide exposure.

4.  Entitlement to service connection for polyneuropathy of the left lower extremity, to include as secondary to service-connected lumbar spine disability, ionizing radiation exposure, and herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to May 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision from the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his notice of disagreement received in May 2007, the Veteran stated that two VA physicians have informed him that his neuropathy is being caused by his service-connected cervical spine disability.  The records submitted do not convey this opinion.  However, this assertion triggers VA's duty to notify the Veteran of the type of evidence necessary to complete his application.  38 U.S.C.A. § 5103(a).  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that he should submit the written opinions of any physicians who have told him that his neuropathy is being caused by his service-connected spine disabilities.  

2.  Then readjudicate the claims.  If any claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

